Citation Nr: 1724925	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-20 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder as secondary to a service connected disability. 

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for left lung, diaphragm, and stomach disorders, claimed to have been caused by treatment received at VA for dental care in 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In June 2013, the Board denied the Veteran's service connection claim for a hip disability on a direct basis, and remanded the secondary service connection claim for additional development.  

In September 2015, the Board remanded the issues on appeal for further development.  


FINDINGS OF FACT

1.  The Veteran's bilateral hip disorder is not related to service or to a service-connected disability.

2.  The Veteran's lung, diaphragm, and abdominal disorders were are not the result of VA care, nor are they the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, nor was it an event not reasonably foreseeable.

3.  Prior to the November 29, 2000, tooth extraction, the Veteran provided his express, informed, and written consent to the known risks of this procedure.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral hip disorder as secondary to his service-connected disabilities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.310 (2016).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a lung, diaphragm, and abdominal disorders, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

As was stated in the introduction, the only aspect of this claim that remains on appeal is whether service connection may be warranted secondary to a service-connected disability.  

In this regard, service connection may be warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Based on the evidence of record, the Board determines that service connection is not warranted on a secondary basis under 38 C.F.R. § 3.310.  

Specifically, at a VA examination in March 2016, the Veteran arrived for his appointment but walked out of the waiting room shortly thereafter without good cause.  Therefore, the examiner was unable to perform a physical examination.  Nevertheless, the examiner conducted a thorough review of the medical evidence and determined that a physical examination was not necessary to render an opinion.  As such, the examiner determined that the Veteran's bilateral hip condition, diagnosed as osteoarthritis, was less likely than not caused by his service-connected disabilities, or otherwise related to active service.  In support, the examiner determined there was no evidence that the Veteran's service-connected disabilities altered the Veteran's gait or "put undue stress on his hip joints to account for a secondary aggravation of the hip condition."  Moreover, the examiner determined that the Veteran's osteoarthritis is chronic condition that is more likely caused by "normal aging."  

Further, the Veteran's treatment records indication that the Veteran had a formal gait analysis performed by rehabilitation specialists in 2005, 2007, and 2012, which all reported normal gait.  Therefore, there is no indication that the Veteran's service-connected disabilities caused and/or aggravated his bilateral hip condition.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his bilateral hip condition to his service-connected disabilities.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his bilateral hip disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because a hip disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hip disorder are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

38 U.S.C.A. § 1151 Claims

The Veteran asserts that his lung, diaphragm, and abdominal disorders have been caused by treatment received at VA for dental care in 2000.

Under the relevant statutes and regulations, for all claims received by VA after October 1, 1997, compensation shall be awarded for a post-service "qualifying additional disability" in the same manner as it were service-connected. For VA purposes, a "qualifying additional disability" is a disability that was: (1) not the result of the Veteran's willful misconduct; (2) caused by hospital care, medical or surgical treatment, or an examination furnished the Veteran under any law administered by the Secretary of Veterans Affairs; and (3) the proximate cause of the disability or death was either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151 (West 2014).

With regard to the second element, merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2016).  Further, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Id.; 38 C.F.R. § 3.361(c)(2) (2016).

With regard to the third element, the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2016).  To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, the evidence must show that such care or treatment caused a veteran's additional disability or death, and either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2016).

Finally, in establishing whether the proximate cause of a veteran's additional disability or death was not reasonably foreseeable, the event need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2016).

Based upon the evidence of record, the Board concludes that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151.

In this case, the Veteran underwent a surgical procedure on November 29, 2000, to treat a periapical abscess in his upper right molar, which involved the extraction of the molar.  In December of 2000, the Veteran presented to the emergency room with left-sided chest pain, cough, and muscle spasms.  However, no diaphragm or abdominal complaints were noted.  The hospital records indicated that the Veteran "caught a cold" from his stepson about a week ago and had a dental extraction on November 29, 2000.  The diagnoses included pleural effusion and empyema, to include as multiloculated left effusion and cultured positive Streptococcus following the November dental procedure and community exposure to acquired pathogens by a family member.

As an initial matter, the Board finds that the first element contained in 38 U.S.C.A. § 1151 have been met, in that there is no evidence to suggest that the Veteran's right molar abscess was the result of any sort of willful misconduct.  However, while it is clear that the Veteran's suffered complications after his tooth extraction, it does not appear that he has a current disorder that is related to this procedure.  

Specifically, after a thorough review of the post-medical care the Veteran received, a VA examiner in February 2017 stated that it was less likely than not that the proximate cause of the Veteran's current lung, diaphragm, and abdominal disabilities was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment.  With respect to his lung condition, to the extent that the Veteran suffered empyema, the examiner indicated that this is an "acute, transient" illness that resolved with antibiotic therapy and medical care.  As such, while the Veteran currently has COPD and emphysema, these conditions are unrelated to his lung condition sustained in November-December 2000.  Instead, citing the medical literature, the examiner opined that his current lung disabilities are more likely than not caused by his 30+ years of smoking.  

Additionally, with respect to the Veteran's abdominal and diaphragm disorders, the examiner reported that the Veteran did not have any complaints, diagnosis, treatment, and/or injury to his abdomen/diaphragm either in November-December 2000, or shortly thereafter.  In fact, treatment notes in April 2002 and July 2007 specifically report that the Veteran denied any abdominal pain or discomfort.   As a result, to the extent the Veteran has current disorders, there insufficient evidence to indicate they are the same as the symptoms he experienced after the tooth extraction.  

Moreover, even if the Veteran's current disorder could have been the result of VA care, compensation is still not warranted, as the evidence does not indicate that the Veteran's current disorders were due to negligent care on VA's behalf or that it was not reasonably foreseeable.  

Specifically, there is no evidence that the Veteran received negligent care.  Notably, a review of the November 29, 2009 VA treatment records do not indicate that anything unusual occurred during the procedure itself.  Specifically, post-operative instructions were provided and the Veteran was discharged with pain medications and instructions to follow-up within one week.  

In addition to the lack of any irregularities in the medical records, the Board places considerable weight on the opinions provided by the VA examiner in February 2017.  There, the examiner observed that based upon the actions taken by the medical providers, the pre-operative, operative and immediate post-operative procedures were performed under appropriate guideline of the "best practice of medicine" for informed consent and surgical procedures for a tooth extraction.   

Therefore, in view of the VA examiner's observations and conclusions, in conjunction with the Board's own understanding of the relevant evidence, the evidence is against a conclusion that the Veteran's lung, diaphragm, and abdominal disorders are due to negligent care on the part of VA physicians.  Significantly, the Veteran has not presented any competent or credible lay or medical evidence to rebut the VA examiner's remarks.  Therefore, compensation is not warranted on this basis. 

Finally, while the VA examiner opined that the Veteran's current lung condition is unrelated to his lung complication from the tooth extraction, the evidence nevertheless does not indicate that the Veteran's lung complications were not reasonably foreseeable.  Instead, according to the VA examiner citing the medical literature, the Veteran's lung condition, diagnosed as empyema, is a known complication of both dental procedures and/or exposure to community acquired infections.  

Next, as was also pointed out by the VA examiner, the Veteran signed an informed consent form on November 29, 2000, where he acknowledged the multiple complications.  Therefore, not only has the VA examiner stated that the complications the Veteran experienced were foreseeable, but the Veteran himself acknowledged in writing that the complications he ultimately experienced were a foreseeable possibility.  Therefore, compensation is also not warranted on this basis. 

In considering this claim, the Board has also considered the statements made by the Veteran relating his lung and abdominal disorders to his the VA care he received.  Indeed, there are occasions where the Veteran is competent to testify about the nature and etiology of a given disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  However, neither the Veteran nor his representative is competent to provide testimony regarding the standard of care expected of physicians and the impact that may have had on his disorder.  Because lung, diaphragm, and abdominal disorders are not diagnosed by unique and readily identifiable features, the unsubstantiated statements regarding the claimed etiology of the Veteran's complications and disorders are found to lack competency.

The Board is sympathetic about the very unfortunate set of circumstances that led to the Veteran's current physical condition.  However, the mere fact that complications arose do not per se mean that there was negligence.  Therefore, in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for compensation under 38 U.S.C.A. § 1151, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment and relevant private treatment records have been obtained.  The Veteran has also been provided with the opportunity to attend multiple VA examinations.  Here, the Veteran failed to attend his March 2016 examination after walking out of the office without good cause before he could be examined.  Therefore, a new examination is not required and the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2016).  In any event, as discussed, the VA examiner determined that he did not need to examine the Veteran in order to render an opinion.  Upon a review of the examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, it is noted that this appeal was remanded by the Board in June 2013 and September 2015, to obtain additional records and VA examinations.  Here, all outstanding VA and private treatment records were obtained.  Moreover, the Veteran was afforded with VA examinations in March 2016 and February 2016.  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a bilateral hip disorder as secondary to service connected disability, is denied.

Compensation under 38 U.S.C.A. § 1151 for left lung, diaphragm, and stomach disorders, claimed to have been caused by treatment received at VA for dental care in 2000, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


